Exhibit 10.1

 

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 24, 2011 (the “Effective Date”), is executed by
JPMORGAN CHASE BANK, N.A., a national banking association (“Chase”), SUPREME
INDIANA OPERATIONS, INC., a Delaware corporation (“SIOperations”), SUPREME TRUCK
BODIES OF CALIFORNIA, INC., a California corporation (“STBCalifornia”), SUPREME
NORTHWEST, L.L.C., a Texas limited liability company (“SNorthwest”), SUPREME
CORPORATION OF TEXAS, a Texas corporation (“SCTexas”), SUPREME MID-ATLANTIC
CORPORATION, a Texas corporation (“SMid-Atlantic”), SUPREME INDUSTRIES, INC., a
Delaware corporation (“SIndustries”), and SUPREME/MURPHY TRUCK BODIES, INC.,
SUPREME INDIANA MANAGEMENT, INC., SUPREME STB, LLC, SC TOWER STRUCTURAL
LAMINATING, INC. and SILVER CROWN, LLC (collectively with SIOperations,
STBCalifornia, SNorthwest, SCTexas, SMid-Atlantic, and SIndustries, each of the
foregoing are referred to in this Amendment as a “Guarantor;” and collectively
as the “Guarantors”).  SIOperations, STBCalifornia, SNorthwest, SCTexas,
SMid-Atlantic, and SIndustries are each sometimes referred to in this Amendment
as a “Borrower” and are collectively referred to in this Amendment as the
“Borrowers.”

 

Recitals

 

1.             The Borrowers, the Guarantors and Chase are parties to an Amended
and Restated Credit Agreement, dated as of September 30, 2010 (the “Credit
Agreement”).

 

2.             Events of Default have occurred and remain uncured, including the
following (collectively, the “Existing Defaults”):  (a) SIndustries and its
Subsidiaries failed to achieve the Minimum Required EBITDA, as required by
Section 6.12(a) of the Credit Agreement, for the Test Periods ending October 23,
2010,  November 20, 2010, December 25, 2010, January 22, 2011, and February 19,
2011; (b) As of December 25, 2010, and thereafter to the Effective Date,
SIndustries and its Subsidiaries failed to maintain a Tangible Net Worth of not
less than $57,500,000, as required by Section 6.12(b) of the Credit Agreement;
(c) the Borrowers failed to deliver the compliance certificates required by
Section 5.01(c) of the Credit Agreement concurrently with their delivery of the
Financial Statements for the Fiscal Months ending October 23, 2010 and
November 20, 2010; and (d) the Financial Statements delivered by the Borrowers
for the Fiscal Months ending October 23, 2010 and November 20, 2010 failed to
provide consolidating financial data as require by Section 5.01(b) of the Credit
Agreement.

 

3.             Pursuant to one or more agreements, ALLY Financial Inc. and ALLY
Bank (collectively, “ALLY”) provide loans or other credit advances to
SIOperations which finance acquisition by SIOperations of a pool of vehicle
chassis which assures that motor vehicle chassis are available for purchase by
SIOperations’ customers prior to upfitting, conversion and accessorization by
SIOperations (the “ALLY Facility”).  The obligations of SIOperations to ALLY are
guaranteed by SIndustries.  SIOperations, in consultation with its accounting
professionals, has advised Chase that in SIOperations’ judgment these advances
by ALLY under the ALLY Facility are not liabilities of SIOperations for the
purposes of GAAP and do not qualify as “Indebtedness”.  Notwithstanding such
determination by the Borrowers, the Borrowers

 

--------------------------------------------------------------------------------


 

have requested that Chase agree to amend the Credit Agreement to explicitly
allow the obligations of SIOperations and SIndustries under the ALLY Facility
and to allow collateralization of the obligations of SIOperations to ALLY with
the pledge of cash and a Lien on real estate located in Griffin, Georgia owned
by SIOperations, all subject to the terms and limitations set forth in, or to
the Credit Agreement by, this Amendment.

 

4.             In addition, the Borrowers request Chase (a) waive the Existing
Defaults, (b) amend the financial covenants in Section 6.12 of the Credit
Agreement, and (c) make the Term Loans (as defined in the Credit Agreement, as
amended by this Amendment).

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, Chase,
the Borrowers and the Guarantors agree as follows:

 

1.             Definitions.  Except as otherwise expressly stated in this
Amendment, all terms used in this Amendment that are defined in the Credit
Agreement and that are not otherwise defined in this Amendment, shall have the
same meanings in this Amendment as are ascribed to them in the Credit Agreement.

 

2.             Amendments to the Credit Agreement.  Effective as of the
Effective Date, the Credit Agreement is amended as follows:

 

(a)           Amended Definitions.  Section 1.01 of the Credit Agreement is
amended so that each of the following defined terms is amended and, as so
amended, restated in its entirety to read as follows:

 

“Applicable Rate” means, for any day, from and after the First Amendment
Effective Date, (a) with respect to any CBFR Loan, a rate equal to 2.5% per
annum; (ii) with respect to any Eurodollar Loan, a rate equal to 4.5% per annum;
and (iii) with respect to the commitment fees payable pursuant to
Section 2.11(a) of this Agreement, a fee equal to 0.50% per annum.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, and (c) a Protective Advance.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Protective Advances.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period,

 

2

--------------------------------------------------------------------------------


 

the sum of (i) Interest Expense for such period, minus all Interest Support
Payments received in such period, (ii) income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization expense for such
period, (iv) any extraordinary charges for such period, and (v) any other
non-cash charges for such period (but excluding any non-cash charge in respect
of an item that was included in Net Income in a prior period), minus (b) without
duplication and to the extent included in Net Income, any extraordinary gains
and any non-cash items of income for such period, all calculated for SIndustries
and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out, and (l) obligations of such Person to purchase
securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property or any other
Off-Balance Sheet Liability.  In addition, with respect to any Loan Party, the
term “Indebtedness” includes, without limitation, all the ALLY Facility, all
ALLY Advances, and all obligations of any Loan Party, without duplication,
arising in connection with the ALLY Facility, or in connection with any similar
arrangement or transaction, between or among any Loan Party and ALLY, whether
such arrangement is a loan, financing, bailment, consignment or other title
retention arrangement.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

 

3

--------------------------------------------------------------------------------


 

“LC Release” means the return to the Lender of the Workers Comp Letter of Credit
by The Travelers Insurance Company for cancellation, with no drafts having been
made thereon.

 

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans, as such commitment may be reduced from time to time pursuant to
Section 2.08.  During each time period identified in the table below under the
column entitled “Time Period”, the amount of the Revolving Commitment is the
amount set forth adjacent to such time period under the column entitled
“Revolving Commitment”.

 

Time Period

 

Revolving Commitment

 

 

 

Beginning on the First Amendment Effective Date and continuing through and
including April 14, 2011

 

$25,000,000

 

 

 

Beginning on April 15, 2011 through and including May 14, 2011

 

$24,500,000

 

 

 

Beginning on May 15, 2011 through and including June 14, 2011

 

$24,390,000

 

 

 

Beginning on June 15, 2011 through and including July 14, 2011

 

$21,280,000

 

 

 

Beginning on July 15, 2011 through and including August 30, 2011

 

$21,170,000

 

 

 

Beginning on August 31, 2011 and continuing through and including September 29,
2011

 

$11,560,000 (or if the LC Release shall have occurred, $13,560,000)

 

 

 

Beginning on September 30, 2011 and continuing through and including October 30,
2011

 

$11,450,000 (or if the LC Release shall have occurred, $13,450,000)

 

 

 

Beginning on October 31, 2011 and continuing through and including November 29,
2011

 

$11,340,000 (or if the LC Release shall have occurred, $13,340,000)

 

 

 

Beginning on November 30, 2011 and continuing thereafter until the Maturity Date

 

$11,230,000 (or if the LC Release shall have occurred, $13,230,000)

 

4

--------------------------------------------------------------------------------


 

On the Maturity Date and thereafter

 

zero dollars ($0)

 

“SIO Revolving Commitment” means the commitment of the Lender to make Revolving
Loans pursuant to Section 2.01(b), as such commitment may be reduced from time
to time pursuant to Section 2.08.  The Amount of the SIO Revolving Commitment
shall, at all times, be equal to the Revolving Commitment.

 

(b)           New Definitions.  Section 1.01 of the Credit Agreement is amended
to add each the following new defined terms in the appropriate alphabetical
position:

 

“Accessions” means all accessions, as such term is defined by the UCC, attached
to or otherwise physically united with a Pool Unit after possession of the Pool
Unit is delivered to SIOperations.

 

“Agreed Release Amount” means, with respect to each Pool Unit, an amount equal
to the amount advanced by ALLY to or for the account of SIOperations for the
acquisition or obtaining of such Pool Unit, plus accrued, unpaid interest on the
unpaid balance of such advance and other customary fees and charges of ALLY
specifically related only to such advance.

 

“ALLY” means ALLY Financial Inc., formerly named GMAC, and ALLY Bank, formerly
named GMAC Bank, and their respective successors and assigns, both, collectively
and individually.

 

“ALLY Advances” has the meaning ascribed to such term in Section 6.01(h).

 

“ALLY Collateral” means the ALLY Priority Collateral (as such term is the
defined in the ALLY Intercreditor Agreement), the ALLY Pledged Funds, and the
Georgia Real Estate.

 

“ALLY Collateral Account” has the meaning ascribed to such term in the ALLY
Intercreditor Agreement.

 

“ALLY Facility” means any agreement or arrangement now or hereafter existing
pursuant to which loans or other advances are or are to be made by ALLY to
SIOperations which fund SIOperations acquiring or otherwise obtaining motor
vehicle chassis prior to upfitting, conversion and accessorization of such motor
vehicle chassis by SIOperations or other Borrowers, whether such arrangement is
a loan, financing, bailment, consignment or other title retention arrangement.

 

“ALLY Intercreditor Agreement” means an Intercreditor Agreement executed by
ALLY, the Lender, and the Loan Parties, a copy of which is attached to this
Agreement as Exhibit D, as the same may be amended, restated, or otherwise
modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“ALLY Pledged Funds” means cash (whether or not held in the ALLY Collateral
Account) and deposit accounts pledged to ALLY and in which ALLY has a first
priority Lien, but excepting the proceeds of Manufacturer Receivables (as such
term is defined in the ALLY Intercreditor Agreement).

 

“Appraisal” means a written statement setting forth an opinion of the market
value of the real estate and all buildings, structures and other improvements on
the real estate that (i) has been independently and impartially prepared by a
qualified appraiser directly engaged by the Lender or its agent, (ii) complies
with all applicable federal and state laws and regulations dealing with
appraisals or valuations of real property, and (iii) has been reviewed as to
form and content and approved by the Lender, in its reasonable judgment

 

“California Real Estate” means the real property and improvements with street
addresses of 22201 and 22135 Alessandro Blvd., Moreno Valley, CA  92553, which
property is more particularly described on Exhibit B to the First Amendment.

 

“Demonstration Unit” means a motor vehicle chassis that satisfies both of the
following requirements:  (a) a Loan Party has added Accessions to such motor
vehicle chassis or such motor vehicle chassis has been fully or partially
accessorized, improved, changed, converted, altered, modified or otherwise
converted by a Loan Party, in each case since the delivery of such motor vehicle
chassis, and (b) such motor vehicle chassis and its Accessions are not subject
to a contract for the purchase between such Loan Party, as seller, and a bona
fide purchaser for value, as buyer.

 

“First Amendment” means a First Amendment to Amended and Restated Credit
Agreement, dated as of March 24, 2011, executed by the Lender, the Borrowers and
the other Loan Parties.

 

“First Amendment Effective Date” means March 24, 2011.

 

“First Mortgage” has the meaning ascribed to such term in Section 4.04.

 

“Georgia Real Estate” means the real property and improvements with a street
address of 3127 Ethridge Mill Road, Griffin, Georgia, which property is more
particularly described on Exhibit C to the First Amendment.

 

“GM” means General Motors Company, a Delaware corporation, its successors and
assigns.

 

“Interest Support Payment” means payments to or for the account of any Loan
Party made by GM or any other manufacturer or distributor of motor vehicle
chassis in connection with the purchase or obtaining by such Loan Party, or any
Affiliate of such Loan Party, of a motor vehicle chassis from such manufacturer

 

6

--------------------------------------------------------------------------------


 

or distributor, the purpose of which is to offset or reimburse such Loan Party
for interest expense incurred or to be incurred by such Loan Party in connection
with financing the acquisition or obtaining of such motor vehicle chassis.

 

“Mortgage” means a mortgage or deed of trust, executed by a Loan Party in favor
of the Lender (as required by this Agreement or any other Loan Document) and in
form and substance acceptable to the Lender in its sole discretion, as the same
may be amended, restated or otherwise modified from time to time.

 

“Pool Unit” means a new motor vehicle chassis (i) for which ALLY provides
SIOperations a loan or advance solely to pay 100% of the purchase price owed GM
for the purchase of such new motor vehicle chassis, (ii) to which there have
been made or attached no Accessions, improvements, changes, additions,
conversions, alterations, or modifications since the delivery of such Pool Unit
to SIOperations by GM, and (iii) for which the Agreed Release Amount has not
been paid.  A “Pool Unit” does not include for any purpose any Accessions
attached to or otherwise physically united with such Pool Unit.

 

“Real Estate” has the meaning ascribed to such term in Section 4.04.

 

“Rhode Island Real Estate” means the real property and improvements with a
street address of 135 Douglas Pike, Burrillville, Rhode Island.

 

“Term Loan” means any of the Term Loans A or Term Loans B extended by the Lender
pursuant to Section 2.19.

 

“Term Loan A” and “Term Loans A” have the meanings ascribed to such terms in
Section 2.19.

 

“Term Loan B” and “Term Loans B” have the meanings ascribed to such terms in
Section 2.19.

 

“Term Loan Borrower” means a Borrower to which Lender makes a Term Loan pursuant
to Section 2.19.

 

“Term Loan Obligations” means, with respect to the Term Loan Borrowers
collectively, (i) all principal of and interest arising pursuant to or by virtue
of Term Loans A, (ii) all principal and interest arising pursuant to or by
virtue of Term Loans B, (iii) all extensions, renewals, amendments, restatements
or replacements of Term Loans A and/or Term Loans B, (iv) all costs, expenses
and reasonable attorneys’ fees incurred by the Lender in the enforcement or
collection of Term Loans A and/or Term Loans B or in the enforcement or
foreclosure of any mortgage securing Term Loans A and/or Term Loans B, and
(v) all fees and expenses the Term Loan Borrowers are obligated to pay in
connection with Term Loans A and/or Term Loans B including without limitation,
all appraisal fees, environmental site assessment fees and title insurance
premiums and costs.  When

 

7

--------------------------------------------------------------------------------


 

used with respect to a single Term Loan Borrower, the term “Term Loan
Obligations” means (i) all principal of and interest arising pursuant to or by
virtue of Term Loan A made to such Term Loan Borrower, (ii) all principal and
interest arising pursuant to or by virtue of Term Loan B made to such Term Loan
Borrower, (iii) all extensions, renewals, amendments, restatements or
replacements of Term Loan A and/or Term Loan B made to such Term Loan Borrower,
(iv) all costs, expenses and reasonable attorneys’ fees incurred by the Lender
in the enforcement or collection of such Term Loans or in the enforcement or
foreclosure of any mortgage securing such Term Loans, and (v) all fees and
expenses such Term Loan Borrower is obligated to pay in connection with the Term
Loans made to such Term Loan Borrower, including without limitation, all
appraisal fees, environmental site assessment fees and title insurance premiums
and costs.

 

(c)           Deletion of Defined Terms.  Section 1.01 of the Credit Agreement
is amended to delete the defined terms “GMAC” and “GMAC Availability Block.” 
Further, the Credit Agreement and all other Loan Documents are amended to
replace each occurrence of the term “GMAC” (other than references in the defined
term “ALLY”) with the term “ALLY.”

 

(d)           Amendment to Section 2.02.  Section 2.02 of the Credit Agreement
is amended as follows:  (i) Section 2.02(a) of the Credit Agreement is amended
so that each use of the term “Revolving Loan” is deleted and replaced with the
term “Loan”; and (ii) Sections 2.02(b) and (c) of the Credit Agreement are
amended so that each use of the term “Revolving Borrowing” is deleted and
replaced with the term “Borrowing”; each use of the term “Revolving Borrowings”
is deleted and replaced with the term “Borrowings”; each use of the term
“Eurodollar Revolving Borrowing” is deleted and replaced with the term
“Eurodollar Borrowing”; each use of the term “Eurodollar Revolving Borrowings”
is deleted and replaced with the term “Eurodollar Borrowings”; and each use of
the term “CBFR Revolving Borrowings” is deleted and replaced with the term “CBFR
Borrowings.”

 

(e)           Amendment to Section 2.07(a).  Section 2.07(a) of the Credit
Agreement is amended and, as so amended, restated in its entirety to read as
follows:

 

“(a)         Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Each Term Loan Borrowing initially shall be a CBFR Borrowing. 
Thereafter, the Requesting Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Requesting Borrower may elect different options with respect to
different portions of the affected Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Protective Advances, which may not be converted or continued.”

 

8

--------------------------------------------------------------------------------


 

(f)            Amendment to Section 2.07(c).  Section 2.07(c) of the Credit
Agreement is amended so that each use of the term “Revolving Borrowing” is
deleted and replaced with the term “Borrowing”; and each use of the term
“Eurodollar Revolving Borrowing” is deleted and replaced with the term
“Eurodollar Borrowing”.

 

(g)           Amendment to Section 2.09(a).  Section 2.09(a) of the Credit
Agreement is amended and, as so amended, restated in its entirety to read as
follows:

 

“(a) Each Borrower hereby unconditionally promises to pay (i) to the Lender on
the Maturity Date, for the Lender’s account, the then unpaid principal amount of
each Loan made to such Borrower, and (ii) to the Lender on the earlier of the
Maturity Date and demand by the Lender, for the Lender’s account, the then
unpaid amount of each Protective Advance made to such Borrower.”

 

(h)           Amendment to Section 2.10(c).  All Net Proceeds paid by a Borrower
pursuant to Section 2.10(c) shall be applied as set forth in subsections (i),
(ii) and (iii) of Section 2.10(c) and after application of such Net Proceeds
pursuant to such subsections, all remaining Net Proceeds, if any, shall be
applied last to prepay the outstanding principal balance of all Term Loans made
to such Borrower.

 

(i)            Amendment to Section 2.10(e).  Section 2.10(e) of the Credit
Agreement is amended so that each use of the term “Revolving Borrowing” is
deleted and replaced with the term “Borrowing”; each use of the term “Eurodollar
Revolving Borrowing” is deleted and replaced with the term “Eurodollar
Borrowing”; and each use of the term “CBFR Revolving Borrowing” is deleted and
replaced with the term “CBFR Borrowing.”

 

(j)            Amendment to Section 2.13(b).  Section 2.13(b) of the Credit
Agreement is amended so that each use of the term “Revolving Borrowing” is
deleted and replaced with the term “Borrowing”; and each use of the term
“Eurodollar Revolving Borrowing” is deleted and replaced with the term
“Eurodollar Borrowing.”

 

(k)           Addition of Term Loans.  The Credit Agreement is amended to add a
new Section 2.19 to read in its entirety as follows:

 

“SECTION 2.19.  Term Loan Commitments.  Subject to the terms and conditions set
forth in this Agreement, including without limitation, Section 4.04:

 

(a)           The Lender agrees to make the following Loans on or after the
First Amendment Effective Date (collectively, the “Term Loans A” and each a
“Term Loan A”):

 

(i)            A term loan to SIOperations in the principal amount of
$1,533,000;

 

(ii)           A term loan to SCTexas in the principal amount of $1,700,000; and

 

9

--------------------------------------------------------------------------------


 

(iii)          A term loan to SMid-Atlantic in the principal amount of $767,000.

 

(b)           The Lender has discussed with the Borrowers the possibility of
making to the Borrowers the Term Loans B, as identified herein; however, the
Lender is not committing as of the First Amendment Effective Date to make the
Term Loans B.

 

The Loan Parties acknowledge and agree that the Lender makes no commitment to
make the Term Loans B and has no obligation to make any commitment with respect
to the Term Loans B.  The Lender may, in its sole judgment and discretion,
decide not to commit to making the Term Loans B for no reason whatsoever and no
commitment by the Lender to make the Term Loans B shall exist unless and until
either the Lender after the First Amendment Effective Date issues to
SIOperations, SCTexas and SMid-Atlantic Lender’s written election to make the
Term Loans B.

 

In the event the Lender elects to make the Term Loans B, such Term Loans would
be made on or after April 15, 2011 on the following terms (collectively, the
“Term Loans B” and each a “Term Loan B”):

 

(i)            A term loan to SIOperations in the principal amount of
$1,133,000;

 

(ii)           A term loan to SCTexas in the principal amount of $1,300,000; and

 

(iii)          A term loan to SMid-Atlantic in the principal amount of $567,000.

 

(c)          Principal repaid at any time and from time to time on any Term Loan
may not be re-borrowed.  Each of the Term Loans A shall be made on the same date
and each Term Loan A shall be made in a single advance.  If the Lender commits
to making the Term Loans B, then each of the Term Loans B shall be made on the
same date and each Term Loan B shall be made in a single advance.”

 

(l)            Addition of Section 4.04.  The Credit Agreement is amended to add
a new Section 4.04 to read in its entirety as follows:

 

“SECTION 4.04.  Conditions Precedent to Each Term Loan.  The Obligation of the
Lender to make any Term Loan is subject to the satisfaction following conditions
on and as of the date of the Borrowing:

 

(a)           All conditions set forth in Section 4.02 shall be satisfied on and
as of the date of such Borrowing.

 

10

--------------------------------------------------------------------------------


 

(b)           With respect to the Term Loans A:

 

(i)            The Lender shall have received executed and acknowledged
Mortgages from each Term Loan Borrower on all real property that is owned by
such Term Loan Borrower (collectively, the “Real Estate”) excepting only the
Rhode Island Real Estate. Each such Mortgage shall secure all Term Loan
Obligations of such Term Loan Borrower (each such Mortgage, a “First Mortgage”).

 

(ii)           The Lender shall have received executed and acknowledged
Mortgages from each Term Loan Borrower on all Real Estate excepting only the
Georgia Real Estate and the Rhode Island Real Estate, which Mortgages shall
secure all Secured Obligations of such Term Loan Borrower excluding such
Borrower’s Term Loan Obligations.

 

(iii)          The Lender shall have received mortgagee’s title insurance
policies insuring the Lien of the First Mortgages in the amount specified by the
Lender on the American Land Title Association form of mortgagee’s title policy,
together with such endorsements as the Lender requires.  The coverage provided
by the title insurance policies shall be subject to no exceptions other than
(A) easements and use restrictions and encroachments which do not materially and
adversely affect the value or marketability of the Real Estate or the usefulness
of the Real Estate in the operations of the Loan Parties, (B) real estate taxes
and assessments that are a Lien but are not yet due and payable, and
(C) Permitted Encumbrances.

 

(iv)          Each Term Loan Borrower shall have issued to the order of the
Lender a promissory note evidencing such Borrower’s Term Loan A, which
promissory note is in an amount equal to such Borrower’s Term Loan A and is
otherwise in form and substance acceptable to the Lender in its sole discretion.

 

(c)           If the Lender commits and elects to making the Term Loans B as
provided in Section 2.19(b), then with respect to the Term Loans B:

 

(i)            All conditions set forth in Section 4.04(b) shall be satisfied on
and as of the date of such Borrowing.

 

(ii)           The Borrowers shall have received net cash proceeds in an amount
not less than $3,000,000 from (each of the following an “Approved New Capital
Transaction”):  (A) the sale by SIOperations of the California Real Estate for
fair value and the simultaneous leaseback by SIOperations, as tenant, of the
California Real Estate, which sale and lease shall comply in all respects to the
provisions of Section 6.06; (B) the sale

 

11

--------------------------------------------------------------------------------


 

by any Loan Party of any Real Estate on terms acceptable to the Lender in its
sole discretion; or (C) Subordinated Indebtedness or equity capital, in each
case on terms acceptable to the Lender in its sole discretion.

 

(iii)          The Lender shall have received Appraisals of the Real Estate,
excepting only the Rhode Island Real Estate, in form and substance satisfactory
to the Lender.

 

(iv)          The Lender shall have received flood zone certifications that
certify that none of the Real Estate, excepting only the Rhode Island Real
Estate, lies in a flood plain.

 

(iv)          The Lender shall have received the report or reports of a one or
more registered engineers or environmental consultants acceptable to the Lender,
confirming that there are no environmental problems associated with the Real
Estate, excepting only the Rhode Island Real Estate, except for environmental
problems that the Lender in its sole judgment deems not material.  The report or
reports shall be in form, detail, and substance satisfactory to the Lender.

 

(v)           Each Term Loan Borrower shall have issued to the order of the
Lender a promissory note evidencing such Borrower’s Term Loan B, which
promissory note is in an amount equal to such Borrower’s Term Loan B and is
otherwise in form and substance acceptable to the Lender in its sole
discretion.”

 

(m)          Amendment of Section 6.01.  Section 6.01 of the Credit Agreement is
amended by deleting the word “and” at the end of subsection (f) thereof;
replacing the grammatical period at the end of subsection (g) thereof with a
semi-colon and adding the word “and” immediately thereafter; and adding the
following new subsection (h) to read in its entirety as follows:

 

“(h)         Outstanding unpaid loans or advances made by ALLY to or for the
account of SIOperations under an ALLY Facility (“ALLY Advances”) in an aggregate
unpaid amount not to exceed at any time $25,750,000, but only so long as such
ALLY Advances are used solely to pay 100% (and not any lesser portion) of the
purchase price of Pool Units.  SIOperations shall apply 100% of the proceeds of
each Pool Unit first to repay the Agreed Release Amount of such Pool Unit, and,
the remainder, if any, to reduce the other ALLY Advances.”

 

12

--------------------------------------------------------------------------------


 

(n)           Amendment of Section 6.02.  Section 6.02 of the Credit Agreement
is amended by deleting the word “and” at the end of subsection (g); replacing
the grammatical period at the end of subsection (h) with a semi-colon, and
adding the word “and” immediately thereafter; and adding the following new
subsection (i) to read in its entirety as follows:

 

“(i)          Liens on the Ally Collateral securing only ALLY Advances permitted
by Section 6.01(h); provided however, notwithstanding the foregoing, the ALLY
Pledged Funds shall not exceed $500,000 at any one time outstanding.  The Lender
agrees to subordinate the Lender’s Lien on the Georgia Real Estate to the Lien
of Ally on the Georgia Real Estate securing the ALLY Advances pursuant to a
subordination agreement in form and substance acceptable to the Lender in its
sole judgment reasonably exercised.”

 

(o)           Amendment of Section 6.06.  Section 6.06 of the Credit Agreement
is amended and, as so amended, restated in its entirety to read as follows:

 

“Section 6.06.  No Loan Party will, nor will it permit any Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for (a) any such sale of any fixed
or capital assets by any Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 90 days after such Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset, and
(b) the sale and subsequent leaseback of the California Real Estate so long as
such sale and leaseback satisfies the following conditions:  (i) the purchase
price of the California Real Estate is not less than the fair value; (ii) the
purchase price of the California Real Estate is comprised of at least
$3,000,0000 in cash consideration; (iii) the Person that acquires the California
Real Estate shall enter into a lease of the California Real Estate with a Loan
Party, as tenant (“Sale/Leaseback Tenant”); and (iv) if such sale and leaseback
is with an Affiliate of any Loan Party, the terms of such sale and such lease
shall be on terms and conditions not less favorable to the Sale/Leaseback Tenant
than could be obtained on an arm’s-length basis from unrelated third parties.”

 

(p)           Amendment to Section 6.12(b).  Section 6.12(b) of the Credit
Agreement is amended and, as so amended, restated in its entirety to read as
follows:

 

“(b) Tangible Net Worth.  Beginning on First Amendment Effective Date, and at
all times thereafter, permit the Tangible Net Worth of SIndustries and its
Subsidiaries to be less than $48,000,000.”

 

13

--------------------------------------------------------------------------------


 

(q)           New Sections 6.14 and 6.15.  The Credit Agreement is amended to
add the following Sections 6.14 and 6.15 to read in their entirety as follows:

 

“SECTION 6.14.  The Loan Parties, in the aggregate, shall not at any time
(a) have more than 12 Demonstration Units that secure the ALLY Facility,
(b) have Demonstration Units that secure the ALLY Facility with an aggregate
book value in excess of $436,000.00, or (c) have Demonstration Units for which
the outstanding principal amount financed under the ALLY Facility exceeds
$340,000.

 

SECTION 6.15.  Beginning on the First Amendment Effective Date and at all times
thereafter, no Loan Party shall sell, assign, transfer, lease or otherwise
dispose of any asset to Silver Crown, LLC.”

 

(r)            Amendment to Article VII.  Article VII of the Credit Agreement is
amended by deleting the word “or” at the end of subsection (r), and adding the
following new subsections (s), (t) and (u) thereto reading in their entirety as
follows:

 

“(s)         The Borrowers shall fail to close and receive all of the cash
proceeds of at least one Approved New Capital Transaction on or before May 2,
2011;

 

(t)            ALLY (i) suspends, withdraws or terminates making advances on the
ALLY Facility, or (ii) reduces or restricts the availability of funds to
SIOperations under the ALLY Facility, or alters the conditions to making
advances under the ALLY Facility in a manner that has a material adverse effect
on the acquisition of Pool Units by SIOperations; or

 

(u)           Any Loan Party makes a payment in settlement of any causes of
action or claims which have been asserted against any of the Loan Parties in
excess of amounts that are payable or reimbursable from insurance, unless either
(i) such settlement payment is not in excess of the reserves established in
accordance with GAAP by such Loan Party prior to the Effective Date with respect
thereto, or (ii) the aggregate amount of all settlement payments to be paid by
the Loan Parties in settlement of such claim or cause of action (whether in one
payment or multiple payments) is less than $250,000;”

 

(s)           Amendment of Minimum Required EBITDA Schedule.  The Minimum
Required EBITDA Schedule attached to the Credit Agreement is amended and, as so
amended, restated in its entirety to read the same as the Minimum Required
EBITDA Schedule which accompanies this Amendment.

 

(t)            Addition of Exhibit D.  The Credit Agreement is amended to add
Exhibit D which accompanies this Amendment as Exhibit D to the Credit Agreement.

 

3.             Waiver of Existing Defaults.  Subject to the other terms of this
Amendment, including, without limitation, the full satisfaction of all
conditions precedent set

 

14

--------------------------------------------------------------------------------


 

forth in Section 7 of this Amendment, Chase waives the Existing Defaults.  The
waiver set forth in this Section 3 is a one-time waiver, and (a) with respect to
the covenant contained in Section 6.12(a) of the Credit Agreement applies only
to the failure to achieve the Minimum Required EBITDA for the two-month periods
ending October 23, 2010, November 20, 2010 and December 25, 2010, January 22,
2011, and February 19, 2011, (b) with respect to the covenant contained in
Section 6.12(b) of the Credit Agreement, applies only to the failure to achieve
the minimum required Tangible Net Worth on or prior to Effective Date, and
(c) with respect to the failure of the Borrowers to deliver the items required
by Sections 5.01(b) and 5.01(c) of the Credit Agreement, applies only to the
Borrowers’ failure to deliver such items for Fiscal Months ending prior to
Effective Date.  The waiver set forth in this Section 3 shall not be deemed to
be a waiver by Chase of any other Default or Event of Default under the Credit
Agreement or any of the Loan Documents, now existing or hereafter occurring,
including any further failure to comply with any of the financial covenants set
forth in Section 6.12 of the Credit Agreement or any further failure to comply
with the covenants in Sections 5.01(b) and 5.01(c).

 

4.             Consent to Merger.  Chase consents to the mergers on or before
the Effective Date of each of Supreme Properties North, Inc., Supreme Properties
South, Inc., Supreme Properties East, Inc., and Supreme Properties West, Inc.
into SIOperations, with SIOperations being the surviving entity of each such
merger (the “Mergers”).

 

5.             Representations and Warranties.  Each Borrower represents and
warrants to Chase as follows:

 

(a)           (i)            The execution, delivery and performance of this
Amendment and all agreements and documents delivered pursuant hereto by such
Borrower have been duly authorized by all necessary corporate action and do not
and will not violate any provision of any law, rule, regulation, order,
judgment, injunction, or writ presently in effect applying to such Borrower, or
its articles of incorporation/organization or by-laws/operating agreement, or
result in a breach of or constitute a default under any material agreement,
lease or instrument to which such Borrower is a party or by which it or any of
its properties may be bound or affected; (ii) no authorization, consent,
approval, license, exemption or filing of a registration with any court or
governmental department, agency or instrumentality is or will be necessary to
the valid execution, delivery or performance by such Borrower of this Amendment
and all agreements and documents delivered pursuant hereto; and (iii) this
Amendment and all agreements and documents delivered pursuant hereto by such
Borrower are the legal, valid and binding obligations of such Borrower, as a
signatory thereto, and enforceable against such Borrower in accordance with the
terms thereof.

 

(b)           Except for Existing Defaults, no Default or Event of Default
exists as of the Effective Date under the Credit Agreement or any of the other
Loan Documents.

 

(c)           The representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such

 

15

--------------------------------------------------------------------------------


 

representations and warranties were true and correct in all material respects as
of such earlier date).

 

6.             Consent and Representations of the Guarantors.  Each Guarantor
covenants, represents and warrants to Chase as follows:

 

(a)           such Guarantor, by its execution of this Amendment, expressly
consents to the execution, delivery and performance by the Borrowers, the other
Guarantors and Chase of this Amendment and all agreements, instruments and
documents to be delivered pursuant hereto;

 

(b)           such Guarantor agrees that neither the provisions of this
Amendment nor any action taken or not taken in accordance with the terms of this
Amendment shall constitute a termination, extinguishment, release, or discharge
of any of such Guarantor’s obligations under its respective guaranty in
Article IX of the Credit Agreement (each of such Guarantors respective guaranty,
as the same has been and may hereafter be amended and/or restated from time to
time and at any time, being called a “Guaranty”) or provide a defense, set-off,
or counterclaim to it with respect to any of such Guarantor’s obligations under
its Guaranty or any other Loan Documents;

 

(c)           such Guarantor’s Guaranty is in full force and effect and is a
valid and binding obligation of such Guarantor; and

 

(d)           this Amendment is the legal, valid, and binding obligation of such
Guarantor, and enforceable against such Guarantor in accordance with its terms.

 

7.             Conditions.  The waiver of the Existing Defaults and the
obligation of Chase to execute and to perform this Amendment are subject to full
satisfaction of the following conditions precedent on or before the Effective
Date:

 

(a)           Chase shall have received from each Loan Party certified
resolutions of such Loan Party’s Board of Directors, members or other body
authorizing the execution, delivery and performance of this Amendment and the
other documents to be delivered by such Loan Party in connection with this
Amendment, and the performance of the transactions contemplated by this
Amendment.

 

(b)           This Amendment shall have been duly executed by the Borrowers and
the Guarantors, and delivered to Chase.

 

(c)           The Grant of Security Interest in form and substance the same as
attached to this Amendment as Exhibit A shall have been duly executed and
acknowledged by SIOperations and delivered to Chase.

 

(d)           The Borrowers shall have entered into an option agreement pursuant
to which one or more Persons (ii) agrees to purchase the California Real Estate
(as defined in the Credit Agreement as amended hereby) on or prior to May 2,
2011 for not less than $3,000,000 net cash consideration, and (ii) pays to
SIOperations a non-refundable deposit of not less than

 

16

--------------------------------------------------------------------------------


 

$100,000, which shall be paid to Chase as cash collateral (the “Cash
Collateral”).  The Cash Collateral shall be released by Chase upon consummation
of an Approved New Capital Transaction (as defined in the Credit Agreement as
amended hereby) on or before May 2, 2011.

 

(e)           The Borrowers shall have delivered to Chase a written commitment
which is in all respects satisfactory to Chase in its sole and separate judgment
pursuant to which ALLY agrees not to suspend advances under its existing line of
credit with SIOperations unless and until a default occurs after the Effective
Date under the ALLY Facility .

 

(f)            Chase shall have received copies of all materials resolutions,
merger documents, and filings in connection with respect to the Mergers.

 

(g)           Chase shall have received copies of listing agreements for all
real estate owned by the Loan Parties.

 

8.             Fees.  To the extent not paid on the Effective Date, the
Borrowers shall pay all costs and expenses incurred by Chase in connection with
the Existing Defaults and in the negotiation, preparation and closing of this
Amendment and the other documents, instruments and agreements to be executed and
delivered pursuant hereto or in connection with the Term Loans, including
appraisal fees, environmental site assessment fees, title insurance premiums and
costs, the reasonable fees and out-of-pocket expenses of Baker & Daniels LLP,
special counsel to Chase, the reasonable fees and out-of-pocket expenses of
special local counsel to Chase, and the reasonable fees and out-of-pocket
expenses of LS Associates, LLC, financial consultant to Chase.  Failure by the
Borrowers to pay in full such fees, costs, premiums, and expenses within 10 days
of the delivery by Chase to Borrowers of an invoice for payment for all or any
portion of such fees, costs, premiums, and expenses shall be an Event of Default
under the Credit Agreement.

 

9.             Release.  EACH OF THE BORROWERS AND THE GUARANTORS (EACH
INDIVIDUALLY REFERRED TO AS AN “OBLIGOR” AND COLLECTIVELY REFERRED TO AS THE
“OBLIGORS”), FOR THEMSELVES AND THEIR RESPECTIVE LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASING PARTIES”), JOINTLY AND
SEVERALLY RELEASES AND DISCHARGES CHASE AND ITS OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, ATTORNEYS, LEGAL REPRESENTATIVES, SUCCESSORS, AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS, DAMAGES, CAUSES OF ACTION, AND AFFIRMATIVE DEFENSES WHICH ANY OF THE
RELEASING PARTIES HAS ASSERTED OR CLAIMED OR MIGHT NOW OR HEREAFTER ASSERT OR
CLAIM AGAINST ALL OR ANY OF THE RELEASED PARTIES, WHETHER KNOWN OR UNKNOWN,
ARISING OUT OF, RELATED TO OR IN ANY WAY CONNECTED WITH OR BASED UPON ANY ACT,
OMISSION, CIRCUMSTANCE, AGREEMENT, LOAN, EXTENSION OF CREDIT, TRANSACTION,
TRANSFER, PAYMENT, EVENT, ACTION, OR OCCURRENCE RELATED TO THE LIABILITIES, THE
LOAN DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED THEREBY BETWEEN OR INVOLVING ANY
OBLIGOR OR ANY OF THE PROPERTY OF

 

17

--------------------------------------------------------------------------------


 

ANY OBLIGOR, AND ALL OR ANY OF THE RELEASED PARTIES AND WHICH WAS MADE OR
EXTENDED OR WHICH OCCURRED AT ANY TIME OR TIMES PRIOR TO THE EFFECTIVE DATE.

 

10.           Binding on Successors and Assigns.  All of the terms and
provisions of this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective successors, assigns and legal
representatives.

 

11.           Governing Law; Entire Agreement; Survival; Miscellaneous.  This
Amendment is a contract made under, and shall be governed by and construed in
accordance with, the laws of the State of Indiana applicable to contracts made
and to be performed entirely within such state and without giving effect to its
choice or conflicts of laws principles.  This Amendment constitutes and
expresses the entire understanding between the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings,
commitments, inducements or conditions, whether expressed or implied, oral or
written.  All covenants, agreements, undertakings, representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment.  The Credit Agreement, as amended by this Amendment, remains in
full force and effect.

 

12.           Amendment of Other Documents.  All references to the Credit
Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time.  The other Loan Documents are hereby modified and amended to the
extent necessary to conform them to, or to cause them to accurately reflect, the
terms of the Credit Agreement, as modified by this Amendment.  Except as
otherwise expressly provided in this Amendment, all of the terms and provisions
of the Credit Agreement and the other Loan Documents, as modified and amended by
this Amendment, remain in full force and effect and fully binding on the parties
thereto and their respective successors and assigns.

 

13.           Further Assurances.  The Borrowers and the Guarantors shall duly
execute and deliver, or cause to be executed and delivered, such further
instruments and perform or cause to be performed such further acts as may be
necessary or proper in the reasonable opinion of Chase to carry out the
provisions and purposes of this Amendment.

 

14.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement.  In the event any party
executes and delivers this Amendment via facsimile, such party hereby agrees
that for the purposes of enforcement and all applicable statutes, laws and
rules, including, without limitation, the Uniform Commercial Code, rules of
evidence and statutes of fraud: (i) the facsimile signature of such party shall
constitute a binding signature of such party as a symbol and mark executed and
adopted by such party with a present intention to authenticate this Amendment;
(ii) the facsimile of this Amendment shall constitute a writing signed by such
party; and (iii) the facsimile of this Amendment shall constitute an original of
and best evidence of this Amendment.

 

18

--------------------------------------------------------------------------------


 

15.           Recitals Incorporated.  Chase, the Borrowers, and the Guarantors
agree that the Recitals set forth in this Amendment are true and correct.

 

[signatures on following 1 page]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized signatories.

 

SUPREME INDUSTRIES, INC.

 

SUPREME INDIANA OPERATIONS, INC.

As a Borrower and a Guarantor

 

As a Borrower and a Guarantor

 

 

 

 

 

 

By:

/s/ Kim Korth

 

By:

/s/ Kim Korth

Kim Korth, President

 

Kim Korth, President

 

 

 

 

 

 

SUPREME MID-ATLANTIC CORPORATION

 

SUPREME TRUCK BODIES OF CALIFORNIA, INC.

As a Borrower and a Guarantor

 

As a Borrower and a Guarantor

 

 

 

By:

/s/ Kim Korth

 

By:

/s/ Kim Korth

Kim Korth, President

 

Kim Korth, President

 

 

 

 

 

 

SUPREME CORPORATION OF TEXAS

 

SUPREME NORTHWEST, L.L.C.

As a Borrower and a Guarantor

 

As a Borrower and a Guarantor

 

 

 

 

 

 

By:

/s/ Kim Korth

 

By:

/s/ Kim Korth

Kim Korth, President

 

Kim Korth, President

 

 

 

 

 

 

SUPREME INDIANA MANAGEMENT, INC.

 

SC TOWER STRUCTURAL LAMINATING, INC.

As a Guarantor

 

As a Guarantor

 

 

 

 

 

By:

/s/ Kim Korth

By:

/s/ Kim Korth

 

Kim Korth, President

Kim Korth, President

 

 

 

 

 

SUPREME MURPHY TRUCK BODIES, INC.

 

SUPREME STB, LLC

As a Guarantor

 

As a Guarantor

 

 

 

 

 

 

By:

/s/ Kim Korth

 

By:

/s/ Kim Korth

Kim Korth, President

 

Kim Korth, President

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

SILVER CROWN, LLC

As the Lender

 

As a Guarantor

 

 

 

 

 

 

By:

/s/ Michael E. Lewis

 

By:

/s/ Kim Korth

Michael E. Lewis, Senior Vice President

 

Kim Korth, President

 

20

--------------------------------------------------------------------------------


 

Minimum Required EBITDA Schedule

 

Test Period

 

Minimum Required EBITDA

 

 

 

 

 

The fiscal period from and including January 23, 2011 through and including
March 26, 2011

 

$

(1,500,000

)*

 

 

 

 

The fiscal period from and including February 20, 2011 through and including
April 23, 2011

 

$

(100,000

)*

 

 

 

 

The fiscal period from and including March 27, 2011 through and including
May 21, 2011

 

$

1,350,000

 

 

 

 

 

The fiscal period from and including April 24, 2011 through and including
June 25, 2011

 

$

1,250,000

 

 

 

 

 

The fiscal period from and including May 22, 2011 through and including July 23,
2011

 

$

800,000

 

 

 

 

 

The fiscal period from and including June 26, 2011 through and including
August 20, 2011

 

$

1,050,000

 

 

 

 

 

The fiscal period from and including July 24, 2011 through and including
September 24, 2011

 

$

950,000

 

 

 

 

 

The fiscal period from and including August 21, 2011 through and including
October 22, 2011

 

$

800,000

 

 

 

 

 

The fiscal period from and including September 25, 2011 through and including
November 19, 2011

 

$

1,000,000

 

 

 

 

 

The fiscal period from and including October 23, 2011 through and including
December 24, 2011

 

$

650,000

 

 

--------------------------------------------------------------------------------

*Parenthesis denote a negative number

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

(Form of Grant of Security Agreement)

 

GRANT OF SECURITY INTEREST

 

TRADEMARKS

 

THIS GRANT OF SECURITY INTEREST (this “Grant”), dated as of March     , 2011, is
executed by SUPREME INDIANA OPERATIONS, INC., a Delaware corporation, successor
by merger to Supreme Corporation, a Texas corporation (“Grantor”), in favor of
JPMORGAN CHASE BANK, N.A., a national banking association, with a mailing
address for the purposes of this Grant at 1 East Ohio
Street, Indianapolis, Indiana (“Lender”).

 

A.            Pursuant to an Amended and Restated Credit Agreement, dated as of
September 30, 2010, among Grantor, Supreme Industries, Inc., Supreme Corporation
of Texas, Supreme Truck Bodies of California, Inc., Supreme Northwest, L.L.C.,
Supreme Mid-Atlantic Corporation, and the other Loan Parties party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) Lender agreed to extend loans and other financial
accommodations to Grantor upon the terms and subject to the conditions set forth
therein.

 

B.            Grantor adopted, used, and is using the trademarks more
particularly described on Schedules 1-A and 1-B annexed to this Grant and made a
part of this Grant for all purposes, which trademarks are registered or subject
to an application for registration in the United States Patent and Trademark
Office (collectively, the “Trademarks”).

 

C.            Grantor entered into a Pledge and Security Agreement, dated as of
September 30, 2010, in favor of Lender (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).

 

D.            To secure the payment, performance, and observance of the Secured
Obligations (as defined in the Security Agreement), pursuant to the Security
Agreement Grantor granted to Lender a security interest in all right, title and
interest of Grantor in and to substantially all of the personal property of
Grantor, including, without limitation the following collateral (the “Trademark
Collateral”):  the Trademarks, the goodwill of the business symbolized by the
Trademarks, the customer lists and records related to the Trademarks, the
applications and registrations of the Trademarks, and any and all causes of
action which may exist by reason of infringement the Trademarks, and all
proceeds of the foregoing.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Grantor does hereby further grant to Lender a security interest in
the Trademark Collateral to secure the prompt payment, performance and
observance of the Secured Obligations (as defined in the Security Agreement).

 

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Lender with respect to the security interest in the Trademark Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Grant of Security Interest to be
executed as of the day and year first above written.

 

 

SUPREME INDIANA OPERATIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Printed:

 

 

Title;

 

 

 

STATE OF INDIANA

)

 

 

) SS

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this            day of
March, 2011, by                                         , the
                               of Supreme Indiana Operations, Inc., on behalf of
said corporation, as its duly authorized officer.

 

 

 

 

 

 

Signed

 

 

 

 

 

 

 

 

(Printed) Notary Public

My commission expires:

 

 

 

 

 

 

 

 

 

 

 

My county of residence:

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE 1-A TO GRANT OF SECURITY INTEREST

 

TRADEMARKS

 

Trademark

 

Registration Date

 

Registration Number

Classic American Trolleys Supreme Corporation

 

4/25/2000

 

003156-000007

Iner-City Van

 

7/15/1980

 

003156-000002

Kold King

 

8/29/2006

 

003156-000011

Startrans

 

9/5/2006

 

003156-000013

Supreme - United States

 

8/30/1983

 

003156-000005

Supreme - Canada

 

11/18/2009

 

003156-000015

Tourliner

 

10/9/2007

 

003156-000017

Vanscaper

 

10/23/2007

 

003156-000012

 

SCHEDULE 1-B TO GRANT OF SECURITY INTEREST

 

TRADEMARK APPLICATIONS

 

Mark

 

Application Date

 

Application No.

 

 

 

 

 

None

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

(Legal Description of California Real Estate)

 

The real estate in the State of California, County of Riverside and described as
follows:

 

PARCEL 1:

 

THAT PORTION OF LOT 2 OF BLOCK 13 OF THE ALESSANDRO TRACT, IN THE CITY OF MORENO
VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED
AS FOLLOWS:

 

BEGINNING AT A POINT ON THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE
NORTHERLY RECTANGULAR 60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE PER
INSTRUMENT NO. 65695, RECORDED JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE
NORTHEAST CORNER OF SAID LOT AND DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC
PLUG RCE 13116.. . “ON RECORD OF SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF
RIVERSIDE COUNTY CALIFORNIA;

 

THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID
RECORD OF SURVEY A DISTANCE OF 495.56 FEET; THENCE SOUTH 01° 17’ 29” EAST A
DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A DISTANCE OF 161.29 FEET;
THENCE SOUTH 00° 12’ 45” WEST A DISTANCE OF 424.18 FEET; THENCE NORTH
88° 43’ 24” EAST A DISTANCE OF 627.22 FEET TO A POINT ALONG THE EAST LINE OF
SAID LOT 2; THENCE NORTH 0° 16’ 40” EAST ALONG SAID EAST LINE A DISTANCE OF
590.05 FEET TO THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION.

 

SAID DESCRIPTION IS ALSO KNOWN AS PARCEL 1 OF PARCEL MAP WAIVER/CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

 

PARCEL 2:

 

THAT PORTION OF LOT 2 OF BLOCK 13 OF THE ALESSANDRO TRACT, IN THE CITY OF MORENO
VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED
AS FOLLOWS:

 

COMMENCING AT A POINT ON THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE
NORTHERLY RECTANGULAR 60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE AS
INSTRUMENT NO. 65695, RECORDED JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE
NORTHEAST CORNER OF SAID LOT AND DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC
PLUG RCE 13116. . “ON RECORD OF SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA;

 

THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID
RECORD OF SURVEY A DISTANCE OF 495.56 FEET; THENCE SOUTH 01° 17’ 29” EAST A
DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33” WEST A DISTANCE OF 161.29 FEET
TO THE POINT OF BEGINNING; THENCE SOUTH 0° 12’ 45” WEST A DISTANCE OF
424.18 FEET; THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF 627.22 FEET TO A POINT
ON THE EAST LINE OF SAID LOT 2; THENCE SOUTH 00° 16’ 40” WEST ALONG SAID EAST
LINE A DISTANCE OF 656.41 FEET TO THE SOUTHEAST CORNER OF SAID LOT 2; THENCE
SOUTH 89° 44’ 11” WEST ALONG THE SOUTH LINE OF SAID LOT 2 A DISTANCE OF
698.00 FEET TO A POINT LYING 624.81 FEET FROM THE SOUTHWEST CORNER OF SAID
LOT 2, AS MEASURED ALONG SAID SOUTH LINE; THENCE NORTH 01° 11’ 00”

 

B-1

--------------------------------------------------------------------------------


 

WEST A DISTANCE OF 613.83 FEET; THENCE NORTH 88° 43’ 24” EAST A DISTANCE OF
39.84 FEET; THENCE NORTH 00° 26’ 21” WEST A DISTANCE OF 455.44 FEET; THENCE
SOUTH 89° 47’ 15” EAST A DISTANCE OF 52.02 FEET TO THE POINT OF BEGINNING AND
THE END OF THIS DESCRIPTION.

 

SAID DESCRIPTION IS ALSO KNOWN AS PARCEL 4 OF PARCEL MAP WAIVER/CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

 

PARCEL 3:

 

AN UNDIVIDED 2/3RDS INTEREST IN AND TO THE FOLLOWING DESCRIBED PROPERTY:

 

THAT PORTION OF LOT 2 OF BLOCK 13 OF THE ALESSANDRO TRACT, IN THE CITY OF MORENO
VALLEY, COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
BOOK 6 PAGE 13 OF MAPS, RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, DESCRIBED
AS FOLLOWS:

 

COMMENCING AT A POINT ON THE EAST LINE OF SAID LOT 2 ALONG THE SOUTH LINE OF THE
NORTHERLY RECTANGULAR 60.00 FEET CONVEYED TO THE COUNTY OF RIVERSIDE, AS
INSTRUMENT NO. 65695 RECORDED JUNE 18, 1971, SAID POINT ALSO SHOWN AS THE
NORTHEAST CORNER OF SAID LOT AND DESCRIBED WITH A “FOUND 1” I.P. AND PLASTIC
PLUG RCE 13116. . “ON RECORD OF SURVEY RECORDED IN BOOK 84 PAGE 1, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA;

 

THENCE SOUTH 88° 42’ 32” WEST ALONG THE NORTH LINE OF SAID LOT AS SHOWN ON SAID
RECORD OF SURVEY A DISTANCE OF 495.56 FEET TO THE TRUE POINT OF BEGINNING;
THENCE SOUTH 01° 17’ 29” EAST A DISTANCE OF 80.00 FEET; THENCE SOUTH 56° 38’ 33”
WEST A DISTANCE OF 161.29 FEET; THENCE NORTH 89° 47’ 15” WEST A DISTANCE OF
52.02 FEET; THENCE NORTH 47° 36’ 28” EAST A DISTANCE OF 170.77 FEET; THENCE
NORTH 01° 17’ 29” WEST A DISTANCE OF 52.00 FEET TO A POINT ON SAID NORTH LINE;
THENCE NORTH 88° 42’ 32” EAST ALONG SAID NORTH LINE A DISTANCE OF 60.00 FEET TO
THE POINT OF BEGINNING AND THE END OF THIS DESCRIPTION.

 

SAID DESCRIPTION IS ALSO KNOWN AS PARCEL A OF PARCEL MAP WAIVER/ CERTIFICATE OF
COMPLIANCE NO. 2114, RECORDED JUNE 23, 1995 AS INSTRUMENT NO. 204095 OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

(Legal Description of Georgia Real Estate)

 

The real estate in the State of Georgia, County of Pike and described as
follows:

 

Tract 14 (Tax Parcel #086 073):

 

All that tract or parcel of land situate, lying and being in Land Lot 154 of the
Second Land District of Pike County, Georgia, containing 1.99 acres, more or
less, as shown on plat of survey entitled “Property Survey for Supreme
Corporation,” dated February 19, 1994, prepared by G. Tim Conkle, Georgia
Registered Land Surveyor, a copy of which said plat of survey is recorded in
Plat Book 12, Page 17, in the Office of the Clerk of Superior Court of Pike
County, Georgia and, by reference, said plat of survey, together with the metes,
bounds, courses and distances as shown thereon, is incorporated herein and made
a part of this description; according to said plat of survey, said property is
bounded on the North by property now or formerly owned by Supreme Corporation;
on the East by U.S. Route No. 341 & 41; on the South by Sells Road, and by
property now or formerly owned by Pine Grove Church; and on the West by property
now or formerly owned by Supreme Corporation.

 

TOGETHER WITH:

 

Tracts E, F & G (Tax Parcel #086 075):

 

All that tract or parcel of land lying and being in Land Lot 154 of the Second
Land District of Pike County, Georgia, and being more particularly described as
Tracts “G,” “F” and “E,” as shown on a plat of survey entitled “Subdivision of
Property for Slade Realty, Inc.,” prepared by Kenneth E. Presley &
Associates, Inc., Georgia Registered Land Surveyor, dated August 21, 1973,
revised June 20, 1974, and recorded in Plat Book 4, Page 76, in the Office of
the Clerk of Superior Court of Pike County, Georgia, which said plat, together
with the metes, bounds, courses and distances as shown thereon, is incorporated
herein and made a part of this description.

 

TOGETHER WITH:

 

Tracts C & D (Tax Parcel #086 077):

 

All that tract or parcel of land lying and being in Land Lot 154 of the Second
Land District of Pike County, Georgia, containing 10.13 acres, more or less, as
shown on plat of survey entitled “Survey for Supreme Corporation,” prepared by
Countryland Surveyors, LTD, dated February 11, 2004, which said plat with the
metes, bounds, courses, and distances as shown thereon is incorporated herein
and made a part hereof.

 

Said property is more particularly described as follows:

 

BEGINNING at a point which is shown as the southeast corner of Tract D as shown
on plat of survey recorded at Plat Book 4, Page 76, Pike County, Georgia
Records, and running the following courses and distances:  South 75º25’37” West,
a distance of 973.47 feet to the East right-of-way line of Etheridge Mill Road;
running thence in a northerly direction along the East right-of-way line of
Etheridge Mill Road, a distance of 403.22 feet; thence North 74º00’40” East, a
distance of 1,160.85 feet; thence South 02º12’53” West, a distance of
370.79 feet to a point which marks the point of beginning.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

(ALLY Intercreditor Agreement)

 

Attached.

 

D-1

--------------------------------------------------------------------------------